I dissent.
I, however, agree that decedent was guilty of contributory negligence and that the facts do not support a recovery under the plaintiff's concourse of vehicles theory.
However, I reach the opposite conclusion on the theory that there was sufficient evidence to submit the case to the jury under the last clear chance doctrine on a theory which was contrary to that of the plaintiff, but which I claim is supported by the testimony of the fireman. A majority of the court disagree with my contention. It only involves a question of the effect to be given to and what could reasonably be found from the evidence. Since no question of law is involved but only a question of the construction to be placed on the evidence, and this problem will probably never recur in any future case and since it requires a construction of the evidence contrary to the theory of the plaintiff, and a majority of the court refuses, after a thorough discussion, to follow it, I see no useful purpose for stating my view at length, athough I fully adhere to them. *Page 278